DETAILED ACTION
In response to the Amendments filed on January 15, 2021, claim 1 is amended; and claim 9 is newly added. Currently, claims 1-9 are now pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The amendment to the specification filed on January 15, 2021 has been accepted.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “energy delivery structure” in claims 2 and 5; and “imaging structure” in claim 8. These limitations recites a generic placeholder of “structure” coupled with functional language of “energy delivery” and “imaging”, respectively, without reciting sufficient structure to perform the recited function. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
“energy delivery structure” is a lumen such as a lumen extending through the wall of balloon interpreted as a lumen an opening in the balloon wall as illustrated in Fig. 1 and described in instant [0023]; and 
“imaging structure” is image sensor such as CCD, CMOS, or a camera or alternatively ultrasound imaging as described in instant [0024].
 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. It is noted that the step of “manipulating a part of the third lumen to extend radially outward” (line 23) appears to be new matter because of the recitation of “radially” does not appear to be supported by the instant disclosure. The closest support for “radially” appears to be in instant Fig. 1. However, Fig. 1 can only be relied upon for illustrating energy delivery structure 44 extending radially but cannot be relied upon for supporting the step of manipulating a part of the third lumen to extend radially outward as the new claim requires. It appears that the instant disclosure only provide support for the step of --manipulating a part of the third lumen outward-- in the following excerpt of instant [0023], particularly the italicized portions: 
For example, if radiation energy is employed, the energy delivery structure 44 can be in the form of a lumen extending to the central balloon portion 16 to deliver the energy through the balloon structure 10 to tissue surrounding the central dilation balloon portion 16. It is contemplated that the energy delivery structure 44 could be manipulated to extend through the balloon portion 14 to the central dilation balloon portion 16 and to extend through a wall of the central dilation balloon portion 16 to engage (e.g., ablate) tissue while anchored, while ensuring appropriate sealing of the internal volume 23.

Therefore, since the instant disclosure does not explicitly disclose how the energy delivery structure 44 is to be manipulated to extend through the wall, the specific manner required by the newly added claim 9 is considered to be a recitation of new matter. It is suggested that applicant consider amending lines 23-25 of the claim to recite --manipulating a part of the third lumen outward through an outer wall of the central balloon portion to engage the tissue, while ensuring sealing of the internal volume of the central balloon portion-- so as to avoid the noted issue of new matter. However, if applicant intends to require that the part of the third lumen be manipulated as the claim requires, further support for such scope is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gerrans (US Pub. No. 2015/0290438 A1).
Claim 1. Gerrans discloses a method of anchoring a balloon structure in a bodily passage and treating tissue, comprising the steps of 
providing the balloon structure (Fig. 7) having a proximal balloon portion (50) including a first internal volume (i.e., inner volume of balloon 50), a distal balloon portion (52) having a second internal volume (i.e., inner volume of balloon 52), and a central balloon portion (32, 34) disposed between and joined with the proximal balloon portion and the distal balloon portion ([0099]-[0100]), the central balloon portion having a third internal volume (i.e., inner volume of balloon 32) isolated from the first and second internal volumes ([0099]; i.e., since the catheter separate lumen for fluid communication with proximal and distal balloons 50, 52 different from channels 33 in fluid communication with inner volume of balloon 32), 
inserting the balloon structure into the bodily passage ([0101]; i.e., insert into sinus opening), 
inflating the internal volumes of each of the proximal balloon portion and the distal balloon portion to thereby limit movement of the balloon structure in the bodily passage ([0101]), 
inflating the internal volume of the central balloon portion to dilate tissue in the bodily passage while the proximal and distal balloon portions are inflated ([0103]; i.e., after creating chamber 54 by inflating balloons 50, 52, inflating balloons 32, 34), and 
delivering therapy through the central balloon portion to tissue near the bodily passage, while the central balloon portion is inflated and is in apposition to the tissue ([0100]-[0103]; i.e., since balloons 32, 34 is the therapy delivering balloon of the nested balloon system) and while the proximal and distal balloon portions limit movement of the balloon structure (Fig. 7; [0101]-[0103]).
It is noted Gerrans further discloses that one of the therapy delivered via the double balloon assembly 32, 34 to the sinus opening includes delivery of a heated or cryogenic fluid to the tissue in the nasal passages ([0095]). Therefore, Gerrans discloses the delivering of therapy through the double balloon assembly 32, 34 (claimed central balloon portion) being a delivery of the heated or cryogenic fluid (claimed energy) to stimulate growth of the tissue instead of destroying the tissue receiving the energy by mitigating bleeding or dislodgement of obstructions since the heated or cryogenic fluid may assist with mitigation of bleeding or dislodgement of obstructions ([0095]).
Claim 2. Gerrans discloses the method of claim 1, wherein step of delivering energy employs energy delivery structure disposed within the central balloon portion (i.e., lumen formed between balloons 34 and 32 is considered to be an equivalent structure to the lumen of the instant disclosure).
Claim 3. Gerrans discloses the method of claim 1, wherein step of delivering energy occurs while the proximal balloon portion, the distal balloon portion, and the central balloon portion are each inflated (Fig. 7; [0102]).
Claim 4. Gerrans discloses the method of claim 2, wherein the step of delivering energy comprises: delivering radio frequency energy, radiation energy, infrared energy, heat energy, or electrical energy ([0076]; i.e., radiation energy via radioactive material as therapeutic agent).
Claim 5. Gerrans discloses the method of claim 1, wherein step of delivering energy employs energy delivery structure extending through an outer wall of the central balloon portion so as to engage the tissue ([0059]; i.e., lumen between balloons 34 and 32 includes openings 44 through balloon 32 and as illustrated in Figs. 4D and 7, openings 44 engages with the tissue during delivery of the therapeutic agent including heated or cryogenic fluid, see [0095]). 
Claim 6. Gerrans discloses the method of claim 5, wherein the step of delivering energy comprises: delivering radio frequency energy, radiation energy, infrared energy, heat energy, or electrical energy ([0095]; i.e., heat energy via heated or cryogenic fluid as therapeutic agent).
Claim 7. Gerrans discloses the method of claim 1, further comprising: obtaining an image of tissue near the bodily passage while at least the proximal and distal balloon portions are inflated ([0100]; i.e., since treatment via balloons 34, 32 while proximal and distal balloons 50, 52 are inflated to form chamber 54 including imaging of treatment site). 
Claim 8. Gerrans discloses the method of claim 7, wherein the balloon structure further comprises imaging structure ([0065]; i.e., imaging device including CMOS, CCD) and the step of obtaining an image employs the imaging structure (i.e., obtaining image of the tissue at the treatment site using the imaging device). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gerrans (US Pub. No. 2015/0290438 A1).
Claim 9. Gerrans discloses a method of anchoring a balloon structure in a bodily passage and treating tissue, comprising the steps of 
providing the balloon structure (Fig. 7) comprising:
a proximal balloon portion (50) including a first internal volume (i.e., inner volume of balloon 50), 
a distal balloon portion (52) having a second internal volume (i.e., inner volume of balloon 52), 
a central balloon portion (32, 34) disposed between and joined with the proximal balloon portion and the distal balloon portion ([0099]-[0100]), the central balloon portion having a third internal volume (i.e., inner volume of balloon 32) isolated from the first and second internal volumes ([0099]; i.e., since the catheter separate lumen for fluid communication with proximal and distal balloons 50, 52 different from channels 33 in fluid communication with inner volume of balloon 32), 
a first lumen (33) associated with the third internal volume to direct pressure to the third internal volume for inflation of the central balloon portion ([0071]), and 
at least a second lumen (i.e., single or two lumen for supplying fluid to proximal and distal balloons) associated with the first and second internal volumes to direct pressure to the first and second internal volumes for inflation of the proximal balloon portion and the distal balloon portion ([0099]),
energy delivery structure in the form of a third lumen (i.e., lumen formed between balloons 34 and 32 is considered to be an equivalent structure to the lumen of the instant disclosure) disposed in the internal volume of the central balloon portion and constructed and arranged energy to provide therapy to the tissue (i.e., when the double balloon assembly 32, 34 to the sinus opening includes delivery of a heated or cryogenic fluid to the tissue in the nasal passages, see [0095])
inserting the balloon structure into the bodily passage ([0101]; i.e., insert into sinus opening), 
inflating the internal volumes of each of the proximal balloon portion and the distal balloon portion to thereby limit movement of the balloon structure in the bodily passage ([0101]), 
inflating the internal volume of the central balloon portion to dilate tissue in the bodily passage ([0103]) or maintaining tissue apposition for delivery of the therapy to the tissue (Fig. 7) or for obtaining images of the tissue ([0100]) while the proximal and distal balloon portions are inflated (i.e., when chamber 54 is created by inflating balloons 50, 52, inflating balloons 32, 34), and 
delivering therapy through the central balloon portion to tissue near the bodily passage, while the central balloon portion is inflated and is in apposition to the tissue ([0100]-[0103]; i.e., since balloons 32, 34 is the therapy delivering balloon of the nested balloon system) and while the proximal and distal balloon portions limit movement of the balloon structure (Fig. 7; [0101]-[0103]).
It is noted Gerrans further discloses that one of the therapy delivered via the double balloon assembly 32, 34 to the sinus opening includes delivery of a heated or cryogenic fluid to the tissue in the nasal passages ([0095]). Therefore, Gerrans discloses the delivering of therapy through the double balloon assembly 32, 34 (claimed central balloon portion) being a delivery of the heated or cryogenic fluid (claimed energy) to stimulate growth of the tissue instead of destroying the tissue receiving the energy by mitigating bleeding or dislodgement of obstructions since the heated or cryogenic fluid may assist with mitigation of bleeding or dislodgement of obstructions ([0095]).
However, Gerrans does not explicitly disclose that the embodiment of the double balloon assembly (32, 34) comprising a third lumen with a part that extend radially outward through an outer wall of the central balloon portion to engage the tissue, while ensuring sealing of the internal volume of the central balloon portion. Therefore, Gerrans does not explicitly disclose the steps of manipulating a part of the third lumen to extend radially outward through an outer wall of the central balloon portion to engage the tissue, while ensuring sealing of the internal volume of the central balloon portion, and that the step of delivering therapy through the central balloon portion comprises delivering the energy through the part of the third lumen to the tissue near the bodily passage. 
It is noted that Gerrans further discloses an alternative embodiments for the inner and outer balloon of the balloon catheter system in Figs. 8A-8D and Figs. 9A-9D, wherein the double balloon assembly comprises inner balloon 104 or 204 and outer balloon 114 or 214 and an energy delivery structure in the form of a third lumen (i.e., lumen formed between balloons 104 and 114 including the part between protrusions 106, 116 or lumen formed between balloons 204 and 214 including the part between protrusion 216), wherein both the energy delivery structure of embodiments of Figs. 8A-8D and Figs. 9A-9D are considered to be equivalent structure to the lumen of the instant disclosure since both are disposed in the internal volume of the central balloon portion (i.e., portion of lumen formed between balloons 104, 114 or 204, 214). Gerrans also discloses that other configurations such as providing protrusions only on the surface of the inner balloon or only on the surface of the outer balloon or having protrusions be a desirable shape and configuration depending on where the therapeutic and/or diagnostic agent needs to be delivered ([0111]). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the inner and outer balloon to comprise a lumen formed between the inner and outer balloons with a part of the lumen being formed by protrusion only on outer surface of the inner balloon but extending through the outer surface of the outer balloon to direct the therapeutic agent to the area isolated by such a protrusion depending on the particular treatment need since Gerrans explicitly discloses that such modification would be a configuration without departing from the spirit of the invention in [0111]. 
Thus, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention that during use of the modified inner and outer balloon of Gerrans, manipulating of the part of the third lumen to extend radially outward through an outer wall of the central balloon portion to engage the tissue, while ensuring the sealing of the internal volume of the central balloon portion occurs when the portion of lumen between the protrusion of the modified balloon assembly is extended radially outward through the outer wall of the outer balloon of the inner/outer balloon to engage with the tissue as the modified balloon assembly is inflated at the treatment site since the protrusion is on the outer surface of the inner balloon so as to isolate the area to which therapeutic agents are directed to similar to circular protrusion 216 ([0110]). 
Moreover, it also would have been obvious to one of ordinary skill before the effective filing date of the claimed invention that when delivering of a heated or cryogenic fluid to the tissue in the nasal passages ([0095]) with the modified inner and outer balloon of Gerrans, the delivering of the heated or cryogenic fluid (claimed energy) comprises delivering the energy through the lumen between the modified inner and outer balloons and including the portion of lumen between the protrusion of the modified balloon assembly is extended radially outward through the outer wall of the outer balloon of the inner/outer balloon to engage with the tissue near the bodily passage.

Response to Arguments
With respect to the previous objection to the disclosure, the amendment to the specification filed on January 15, 2021 has been accepted. Therefore, the previous objection to the disclosure is hereby withdrawn.

Applicant’s arguments with respect to support for claim 9 on pg. 6 is not persuasive. See above new matter rejection for additional details.

Applicant’s arguments with respect to claims 1 and 9 on pgs. 6-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. In particular, the arguments are drawn to Gerrans (US Pub. No. 2012/0226230 A1) but the above rejection is in view of Gerrans (US Pub. No. 2015/0290438 A1).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA ZHANG whose telephone number is (571)270-5369.  The examiner can normally be reached on Monday-Thursday 8AM - 4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNA ZHANG/Primary Examiner, Art Unit 3783